         Case: 3:20-cv-00448-jdp Document #: 6 Filed: 08/19/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 TOU YONG YEE XIONG,

                                Petitioner,                                    ORDER
         v.
                                                                            20-cv-448-jdp
 THE STATE OF WISCONSIN,

                                Respondent.


       Tou Yong Yee Xiong is a prisoner in the custody of the Federal Bureau of Prisons (BOP)

currently housed at the Federal Correctional Complex in Pollock, Louisiana. He pleaded guilty

to drug and firearms charges in 2017 and is serving an 84-month sentence. See United States v.

Xiong, No. 17-cr-66-jdp (W.D. Wis.). Xiong has filed a pro se submission entitled “Habeas

Corpus Jurisdictional Challenge.” Dkt. 1. Xiong’s submission is difficult to understand, but it

appears that he seeks to challenge his Wisconsin state convictions: he names the state of

Wisconsin as a respondent, and his petition mentions convictions for felony bail jumping, theft

of movable property, and battery, which are state-law crimes. I will construe it as a petition for

relief under 28 U.S.C. § 2254, which is the statute that authorizes federal courts to review state

court convictions.

       Xiong has paid the $5 filing fee, and the petition is before me for preliminary review

under Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, I must dismiss the

petition “if it plainly appears from the petition and any attached exhibits that the petitioner is

not entitled to relief.” Here, it is plain that Xiong is not entitled to relief.

       As an initial matter, it isn’t clear whether Xiong is currently “in custody pursuant to the

judgment of a State court” for purposes of 28 U.S.C. § 2254. “The Supreme Court has
         Case: 3:20-cv-00448-jdp Document #: 6 Filed: 08/19/20 Page 2 of 5



interpreted the statutory language as requiring that the habeas petitioner be ‘in custody’ under

the conviction or sentence under attack at the time his petition is filed.” Kelley v. Zoeller, 800

F.3d 318, 324 (7th Cir. 2015) (citation and quotation marks omitted). Xiong is currently in

federal custody serving a sentence on a federal conviction. There’s a possibility that he’s also

in state custody; at the time of his federal conviction, he was serving a three-year term of

probation for his 2016 bail jumping, theft, and battery convictions, which was set to expire in

September 2019. Xiong’s presentence investigation report indicates that a revocation hearing

had been scheduled, but it’s not clear from the Wisconsin Court System’s online case

management system whether that hearing ever actually took place, whether Xiong’s probation

was revoked, and whether Xiong’s term of state custody was extended. If Xiong’s term of

probation in fact ended in 2019, then he is not in custody for purposes of 28 U.S.C. § 2254

and I lack jurisdiction to consider his petition.

       A separate problem with Xiong’s filing is that it isn’t clear what his basis for challenging

the state-court convictions actually is. Xiong asserts that his convictions are “null and void

because they . . . are commercial crimes” which are “not law, but rather the color of the law.”

Dkt. 1, at 1. He says that his past counsel was ineffective because he or she “knew the assigned

prosecutor altered and tampered [with] the case to obtain a plea of guilty” and “never truly

informed petitioner of the facts about the assumption used against his Fifth Amendment

substantial due process required protection.” Id. These allegations are too vague and under-

developed for me to determine whether Xiong might state a colorable habeas claim.

       Ordinarily, I would give Xiong an opportunity to supplement his petition to better

explain the grounds for his claims. But here, I conclude that doing so would be futile because

it’s clear that Xiong’s claims are procedurally defaulted.


                                                2
         Case: 3:20-cv-00448-jdp Document #: 6 Filed: 08/19/20 Page 3 of 5



       A state prisoner seeking habeas relief from a federal court must first “exhaust[] the

remedies available in the courts of the State.” 28 U.S.C. § 2254(b)(1)(A). This means that a

state prisoner must present his claims through a complete round of state-court review.

O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999); Lemons v. O’Sullivan, 54 F.3d 357, 360 (7th

Cir. 1995). My review of Wisconsin’s online court records shows that Xiong never appealed

his convictions for felony bail jumping, theft of movable property, and battery. And it is now

too late for him to do so. See Wis. Stat. § 808.04 (setting 45-day deadline for filing appeal).

That means that Xiong’s claims are procedurally defaulted.

       The doctrine of “procedural default” prohibits federal courts from reviewing habeas

claims if the petitioner’s claims are procedurally barred under state law. See Perruquet v. Briley,

390 F.3d 505, 514 (7th Cir. 2004) (petitioner procedural defaults on claim if “the claim was

not presented to the state courts and it is clear that those courts would now hold that the claim

procedurally barred”). In very rare circumstances, a federal court may excuse a petitioner’s

procedural default. To fall within this narrow exception, Xiong would have to show cause and

prejudice for his failure to exhaust his claims, Edwards v. Carpenter, 529 U.S. 446, 451 (2000).

That requires showing that there was “some objective factor external to the defense” that

prevented him from pursuing his claim in state court. Harris v. McAdory, 334 F.3d 665, 668

(7th Cir. 2003). Here, Xiong was released on probation following his 2016 convictions, so it’s

not clear what possibly could have prevented him from pursuing post-conviction relief. Courts

can also excuse a petitioner’s procedural default if the petitioner can show that dismissal would

result in a fundamental miscarriage of justice. Schlup v. Delo, 513 U.S. 298, 315 (1995). But

this usually requires a showing that it is more likely than not that a jury could not have

convicted the petitioner in light of new evidence. Id.; Jones v. Calloway, 842 F.3d 454, 461 (7th


                                                3
         Case: 3:20-cv-00448-jdp Document #: 6 Filed: 08/19/20 Page 4 of 5



Cir. 2016). Here, Xiong makes no assertion that he is actually innocent, so that exception

doesn’t apply.

       Under Rule 11 of the Rules Governing Section 2254 Cases, the court must issue or

deny a certificate of appealability when entering a final order adverse to a petitioner. To obtain

a certificate of appealability, the applicant must make a “substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2); Tennard v. Dretke, 542 U.S. 274, 282 (2004).

This means that “reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Miller El v. Cockrell, 537 U.S. 322, 336

(2003) (internal quotations and citations omitted). Although the rule allows a court to ask the

parties to submit arguments on whether a certificate should issue, it is not necessary to do so

in this case because the question is not a close one. It is clear that Xiong’s claims are barred by

the doctrine of procedural default. Reasonable jurists would not debate whether Xiong is

entitled to relief under § 2254. Therefore, no certificate of appealability will issue.




                                                 4
         Case: 3:20-cv-00448-jdp Document #: 6 Filed: 08/19/20 Page 5 of 5



                                             ORDER

       IT IS ORDERED that Tou Yong Yee Xiong’s petition for a writ of habeas corpus under

28 U.S.C. § 2254 is DISMISSED under the doctrine of procedural default. Xiong is DENIED

a certificate of appealability. If Xiong wishes, he may seek a certificate from the court of appeals

under Federal Rule of Appellate Procedure 22.

       Entered August 18, 2020.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                 5
